Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 01/24/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  In about line 11 of claim 1 there is a double comma.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. U.S. Patent Number 10,588,768
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-6 of the patent recite a valve assembly including a jacket, wall anchor, conduit, and component body (plug) configured to form a bulge (recited as having diameter greater than the diameter of the conduit), which are generally recited in claims 1-17.
It is clear that all the elements of claims 1-17 are to be found in claims 3-6 of the patent.  The difference between claims 1-17 of the application and claims 3-6 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 3-6 of the patent is in effect a “species” of the “generic” invention of claims 1-17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 20 of the patent recites a balloon device, balloon layer, jacket, wall anchor, conduit, conduit, and a plug configured to form a bulge (recited as having diameter greater than the diameter of the conduit), which are generally recited in claims 18-20.
It is clear that all the elements of claims 18-20 are to be found in claim 20 of the patent.  The difference between claims 18-20 of the application and claim  20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 20 of the patent is in effect a “species” of the “generic” invention of claims 18-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. U.S. Patent Number 10,470,908
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-6 of the patent recite a valve assembly including a jacket, wall anchor, conduit, and component body (plug) configured to form a bulge (recited as having diameter greater than the diameter of the conduit), which are generally recited in claims 1-17.
It is clear that all the elements of claims 1-17 are to be found in claims 3-6 of the patent.  The difference between claims 1-17 of the application and claims 3-6 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 3-6 of the patent is in effect a “species” of the “generic” invention of claims 1-17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 17, 20 of the patent recite a balloon device, balloon layer, jacket, wall anchor, conduit, conduit, and a plug configured to form a bulge (recited as having diameter greater than the diameter of the conduit), which are generally recited in claims 18-20.
It is clear that all the elements of claims 18-20 are to be found in claims 17, 20 of the patent.  The difference between claims 18-20 of the application and claims 17, 20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 17, 20 of the patent is in effect a “species” of the “generic” invention of claims 18-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771